Citation Nr: 1426508	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  10-13 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the character of the appellant's discharge serves as a bar to entitlement to VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel

INTRODUCTION

The appellant served on active duty from November 29, 1973 to December 5, 1975 and was discharged under "other than honorable conditions."

This matter is on appeal from a July 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In November 2013, the Board remanded this claim to schedule a hearing before the Board.  The hearing was scheduled and the appellant testified during a videoconference hearing in March 2014 before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.  The case has now been returned to the Board.  The Board finds that there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97 (2008).


FINDINGS OF FACT

1.  In an April 1976 administrative decision, the RO determined that the appellant's discharge was dishonorable and, thus, a bar to payment of VA benefits.

2.  The appellant was notified of the April 1967 decision and did not appeal it. 

3.  The evidence shows that the appellant was absent without leave (AWOL) for 125 days and charged with possession of marijuana during his period of active duty service.  He was consequently discharged under other than honorable conditions on December 5, 1975.

4.  The appellant's four AWOL periods were lengthy and volitional, and together with his charge of possession of marijuana, constitute willful and persistent misconduct; he was not insane at the time of the offenses. 



CONCLUSION OF LAW

The appellant's service with an other than honorable discharge due to willful and persistent misconduct is a bar to VA benefits (exclusive of certain health care).  38 U.S.C.A. §§ 101(2), 5303 (West 2012); 38 C.F.R. §§ 3.12, 3.13 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Here, neither the appellant nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Although notice was not provided prior to the July 2009 decision, notice was provided contemporaneously with a March 2010 statement of the case (SOC) and again in a February 2012 supplemental SOC.  Accordingly, any timing defect has been cured.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that where notice was not provided prior to initial adjudication, the timing problem can be cured by issuance of notice followed by readjudication of the claim); see also Prickett v. Nicholson, 20 Vet. App. 370 (2006) (holding that the issuance of fully compliant notification followed by readjudication of the claim, such as a SOC, is sufficient to cure a timing defect).

Most importantly, the appellant and his representative have shown actual knowledge of the issue before the Board through their statements made at a videohearing before the Board in March 2014 that reference the relevant issues and regulations in this case.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  Therefore, adequate notice was provided to the appellant prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist the appellant in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2012); 38 C.F.R. § 3.159 (2013).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the appellant's personnel records and service treatment records.  Statements made by the appellant in support of his claim in addition to letters submitted by others on the appellant's behalf have also been associated with the claims file.  

The Board notes that the appellant is in receipt of disability benefits from the Social Security Administration (SSA) and that VA does not appear to have all records associated with that claim.  However, the appellant has not asserted that the records submitted in conjunction with that application would be relevant to the character of his discharge or whether he was insane while on active duty.  Remanding the claim to acquire treatment records that may be in the SSA's possession will only unnecessarily delay adjudication of the claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (there is no duty to get SSA records when there is no evidence that they are relevant).

As noted above, this claim was remanded to schedule the appellant for a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims, hereinafter the Court, held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the appellant, through his testimony (and the testimony provided by the accredited representative), demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2011) and that the Board can go forward on the claim based on the current record. 

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Character of Discharge

Before VA may consider the merits of whether a claimant may be entitled to service-connected benefits, the claimant must first establish that he or she has attained the status of "veteran."  Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  For VA purposes, the term "veteran" is defined as a person who served in the active military, naval or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (2012).  Additionally, a discharge issued under honorable conditions is binding on VA.  38 C.F.R. § 3.12(a).

While the statute requires that a claimant's discharge be "under conditions other than dishonorable," VA regulations additionally clarify the nature of a claimant's discharge and how it may affect eligibility for benefits.  Specifically, there are two types of character of discharge bars to establishing eligibility for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c); and regulatory bars listed in 38 C.F.R. § 3.12(d).

First, 38 C.F.R. § 3.12(c) sets out conditions under which discharge or release from service constitutes a bar to the payment of pension or compensation benefits.  As relevant here, such conditions of discharge include where the claimant (1) was discharged as a conscientious objector, (2) was discharged via court martial, (3) resigned as an officer for the good of the service, (4) was discharged as a deserter, or (5) was discharged under other than honorable conditions resulting from being absent without leave (AWOL) for a period of at least 180 days.

Alternatively, 38 C.F.R. § 3.12(d) establishes that discharges under certain circumstances will be considered "under dishonorable conditions," and serve as regulatory bars to benefits.  As relevant here, such circumstances include (1) acceptance of an undesirable discharge to escape trial by general court martial, (2) mutiny or spying, (3) an offense involving moral turpitude to include, generally, conviction of a felony, or (4) willful and persistent misconduct.  

In particular, a discharge from military service because of willful and persistent misconduct, including a discharge under other than honorable conditions, is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  Id.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not, per se, constitute willful misconduct.  38 C.F.R. § 3.1(n).

The Court has determined that an AWOL, precluding the performance of military duties, cannot constitute a minor offense for purposes of willful and persistent misconduct.  Stringham v. Brown, 8 Vet. App. 445, 448 (1995).  Similarly, the Court also has affirmed a Board decision finding that 32 days of unauthorized absence out of 176 days of total service was severe misconduct, and, by analogy, persistent misconduct.  Winter v. Principi, 4 Vet. App. 29 (1993).

Nevertheless, if any of these bars are found to exist, such benefits will not be barred if it is found via competent evidence that the person was insane at the time of committing the offense causing such discharge or release or unless otherwise specifically provided in law and regulation.  38 U.S.C.A. § 5303(b).

In this case, the appellant was inducted into the Army in November 1973.  His personnel records indicate numerous periods for which he was AWOL.  During the March 2014 hearing, the appellant indicated that each time he returned to service, he was fined and "reduced in rank."  He even mentioned that one time he was confined for a period of 30 days.  The appellant's DD-214 confirms that he was AWOL for a total of 125 days.  His personnel records show that he was found in "wrongful possession of suspected marijuana" in October 1975.  He subsequently underwent a Social Work evaluation which found that he did not have a significant mental illness and was "able to distinguish right from wrong."  He was recommended for separation in October 1975, discharged from the Army in December 1975, and furnished an undesirable discharge certificate (DD Form 258A).  His DD-214 indicates that his discharge was under other than honorable conditions.

In March 1976, the appellant filed a claim seeking service connection.  The RO responded that, before it could consider this issue, it must consider whether the character of his discharge precludes him from being eligible for VA benefits.  An administrative decision was issued in April 1976 finding that the appellant's discharge was "issued under dishonorable conditions."  The decision is based on "four periods of prolonged unauthorized absence and possession of marijuana constitut[ing] willful and persistent misconduct."  Accordingly, the nature of the appellant's discharge renders him ineligible for VA benefits under 38 C.F.R. § 3.12(d)(3).  

The record does not show and the appellant does not otherwise contend that he was insane during his period of active service.  Indeed, the social work examination makes it clear that the appellant was "fully alert" with a "clear" thinking process.  During the March 2014 hearing, the appellant even provided reasoning for his periods of AWOL which were seemingly deliberate and intentional efforts to go home to work on his marital problems.  Significantly, the burden is on the appellant to submit competent medical evidence that he was insane at the time of his offenses.  Stringham v. Brown, 8 Vet. App. 445, 449 (1995).  The appellant makes no such argument.  

The Board therefore can only conclude that the appellant's AWOL of 125 days was tantamount to willful and persistent misconduct because it involved deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  This was not instead a mere technical violation of police regulations or ordinances or a minor offense.  38 C.F.R. §§ 3.1(n); 3.12(d)(4).  To reiterate, the Court has determined that an AWOL precluding the performance of military duties cannot constitute just a minor offense for purposes determining whether there was willful and persistent misconduct.  Stringham v. Brown, 8 Vet. App. 445, 448 (1995).

Accordingly, the Board finds that the appellant's period of service from November 29, 1973 to December 5, 1975 ended with an other than honorable discharge due to willful and persistent misconduct, and consequently is dishonorable service for VA compensation purposes.  Thus, his character of discharge is a bar to receiving VA benefits based on that service.


ORDER

The appellant's character of discharge from service for the period from November 29, 1973 to December 5, 1975 is a bar to the award of VA benefits.



____________________________________________
Susan J. Janec
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


